DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/13/2022 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolf (US Patent Application Publication US 2012/2012/0068498 A1) in view of Jones (US Patent Application Publication US 2002/0144808 A1), Shimota et al. (US Patent Application Publication US 2018/0347909 A1) and Schmitz (US Patent Application Publication US 2016/0108814).
Regarding claim 1, Wolf discloses (Figures 1-5) a cooling assembly for a vehicle, comprising: a cooler (cooling unit 7 comprising radiator 8) positioned in a front end of the vehicle (a seen in figure 1 the radiator 8 is behind the front end part 2 of the vehicle ); an entry duct (the portion of duct 4 in front of the radiator 8) continuous with the cooler (8) and arranged upstream of the cooler (as seen in figure 1); and an exit duct (the portion of duct 4 downstream of the radiator 8 connected to air outlet opening 6) also continuous with the cooler and arranged downstream of the cooler ( as seen in figure 1), wherein the cooler (8), the entry duct, and the exit duct form a continuous monolithic structure (the duct 4 and radiator 8 are part of air guiding device 1 per paragraph 0019), wherein the continuous monolithic structure is attached to a wheel liner  (wheel house 17).
However Wolf does not explicitly disclose that the cooler is non rectangular as Wolf does not explicitly disclose a specific shape of the cooler.
Jones teaches a radiator/cooler for a vehicle (radiator assembly 42, 48, or 56) that may have a non rectangular shape (per paragraph 0003 and 0028 and figures 4A-4B).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the generically shaped radiator of Wolf to have the non-rectangular shape disclosed by Jones. Doing so would provide a heat exchanger/radiator shape that is non rectangular which could allow for the lightening of a vehicle and could maximize the usage of space in a vehicle as recognized by Jones (per paragraph 0003).
Additionally Wolf does not discloses that the continuous monolithic structure is attached to a wheel liner via mounting bracket as Wolf is silent as to any specific attachment structure.
Shimota teaches (Figure 4, 7 and 8) a duct member (20) with a heat exchanger (cooler 10) a set of mounting brackets (at left and right duct support member 541a) protruding from an outer surface of the duct (duct support member fasten to the bottom surface of the duct member 20 per paragraph 0033).

Finally Wolf does not explicitly discloses that the cooler, the entry duct, and the exit duct together form a continuous monolithic structure without seams that is 3D Printed. As Wolf fails to disclose a combined structure that is 3D printed.
Schmitz teaches (Figure 3-5) a non rectangular heat exchanger (additively manufactured heat exchanger 64) with the entry duct (at inlet fairing 96), and the exit duct (at exit faring 98) that together form a continuous monolithic structure without seams that is 3D Printed (the heat exchanger 64 is additively manufactured  where all the fairings 96 and 98 together with the frame 92 and core 90 are all combined within the additively manufactured heat exchanger 64 per paragraph 0048 and can all be assembled together collectively via additive manufacturing techniques per paragraph 0049).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combine the inlet and exit duct and the cooler/heat exchanger of Wolf to be an additively manufactured/3D printed structure as taught by Schmitz. Doing so would provide a combined structure that could minimize assembly details and multi-component construction as recognized by Schmitz (per paragraph 0051).
Regarding claim 7, Wolf as modified discloses the claim limitations of claim 1 above and Wolf further discloses the entry duct is continuous with the exit duct (both are part of the same duct 4), together forming a single, seamless duct and wherein outer edges of the cooler .

Claims 2-6 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolf (US Patent Application Publication US 2012/2012/0068498 A1) in view of Jones (US Patent Application Publication US 2002/0144808 A1), Begleiter et al. (US Patent Application Publication US 2012/0318476 A1), Shimota et al. (US Patent Application Publication US 2018/0347909 A1), and Schmitz (US Patent Application Publication US 2016/0108814).
Regarding claim 2, Wolf as modified discloses the claim limitations of claim 1 above and Wolf further discloses an air inlet air inlet structure (front inlet opening 5) arranged at an exterior surface of the vehicle and positioned in front of and continuous with the entry duct (front inlet opening is 5 arranged at the front end parts of the vehicle 2 as seen in figure 1 and is in front of the portion of duct 4 in front of the radiator 8).
However Wolf does not explicitly disclose that the air inlet has a grille as Wolf is silent as to any specific structure at the air inlet (5).
Begleiter teaches (Figure 1-4) a grille (36) in front of an inlet opening (opening 34) and arranged at an exterior surface of the vehicle (as seen in figure 1 and 2) and positioned in front of a duct (brake duct 58 as seen in fugues 1 and 2).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively field to have modified the inlet of Wolf to include a grille as taught by Begleiter. Doing so would have provided a structure that resists objects from entering through an inlet opening while still allowing airflow through the opening as recognized by Begleiter (per paragraph 0015).
Regarding claim 3, Wolf as modified discloses the claim limitations of claim 2 above and Wolf further discloses air enters the cooling assembly and is guided by the entry duct to the cooler (the portion of duct 4 in front of the radiator 8 guides air Z to the radiator per paragraph 
Regarding claim 4, Wolf as modified discloses the claim limitations of claim 3 above and Wolf further discloses air flows out of the cooling assembly through the exit duct ( air flows out the portion of duct 4 downstream of the radiator 8 connected to air outlet opening 6 as seen by the arrows in figure 1). Additionally claim 4 fails to provide additional structural limitations beyond those listed above. Apparatus claims must be distinguished from the prior based on the parts/structure of the apparatus not based on functional language citing intended use. The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim as is the case here; refer to MPEP 2114 (II). In this case the functional limitations constitute:  wherein air in the entry duct has a higher temperature than air in the exit duct, as the function of changing the temperature does not further structurally limit the claims.
Regarding claim 5, Wolf as modified discloses the claim limitations of claim 2 above and Wolf further discloses an outer geometry of a first, upstream end of the entry duct configured to match an outer geometry of the air inlet (as seen in figure 1 the duct 4 is matched the outer dimension of the front inlet opening 5 which may contain a grille when combined with the teachings of Begleiter as noted above) and an outer geometry of a second, downstream end of the entry duct configured to match an outer geometry of the cooler (the duct 4 is matched to the dimensions of the radiator 8 as the radiator 8 extends to the outer surface of the duct 4 as seen in figure 1).
Regarding claim 6, Wolf as modified discloses the claim limitations of claim 2 above and Wolf further discloses an outer geometry of a first, upstream end of the exit duct configured to match an outer geometry of the cooler (the portion of duct 4 downstream of the radiator 8 
Regarding claim 17, Wolf discloses (Figures 1-5) a cooling assembly for a vehicle, comprising: a vehicle component (wheel house 17 with wheel brake 16); a continuous cooling assembly arranged in front of the vehicle component (air guiding device 1), the continuous cooling assembly configured as a single seamless, continuous unit and including; an inlet opening (front inlet opening 5); a cooler (cooling unit 7 comprising radiator 8) positioned behind the inlet opening (as seen in figure 1 the radiator 8 is behind the front inlet opening 5); a first duct extending between the inlet opening and the cooler (the portion of duct 4 between inlet opening 5 and radiator 8); and a second duct extending from the non-rectangular cooler to the vehicle component (the portion of duct 4 extending from radiator 8 to wheel house 17), wherein the continuous unit is attached to a wheel liner  (wheel house 17).
However Wolf does not explicitly disclose that the cooler is non rectangular as Wolf does not explicitly disclose a specific shape of the cooler.
Jones teaches a radiator/cooler for a vehicle (radiator assembly 42, 48, or 56) that may have a non rectangular shape (per paragraph 0003 and 0028 and figures 4A-4B).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the generically shaped radiator of Wolf to have the non-rectangular shape disclosed by Jones. Doing so would provide a heat exchanger/radiator shape that is non rectangular which could allow for the lightening of a vehicle and could maximize the usage of space in a vehicle as recognized by Jones (per paragraph 0003).

Begleiter teaches (Figure 1-4) a grille (36) in front of an inlet opening (opening 34) and arranged at an exterior surface of the vehicle (as seen in figure 1 and 2) and positioned in front of a duct (brake duct 58 as seen in fugues 1 and 2).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively field to have modified the inlet of Wolf to include a grille as taught by Begleiter. Doing so would have provided a structure that resists objects from entering through an inlet opening while still allowing airflow through the opening as recognized by Begleiter (per paragraph 0015).
Additionally Wolf does not disclose that the continuous monolithic structure is attached to a wheel liner via mounting bracket as Wolf is silent as to any specific attachment structure.
Shimota teaches (Figure 4, 7 and 8) a duct member (20) with a heat exchanger (cooler 10) a set of mounting brackets (at left and right duct support member 541a) protruding from an outer surface of the duct (duct support member fasten to the bottom surface of the duct member 20 per paragraph 0033).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the duct connected to the wheel liner of Wolf to have included mounting brackets protruding from an outer surface of the duct as a connection between the duct and an additional structure as taught by Shimota. Doing so would provide a structure for providing support to a duct by supporting it through a vehicle body as recognized by Shimota (Per paragraph 0033). In the case of Wolf in view of Shimota supporting the duct through connection to the wheel liner of Wolf.
Finally Wolf does not explicitly disclose that the cooler, the first duct, and the second duct together form a continuous monolithic structure without seams that is 3D Printed. As Wolf as modified by Begleiter fails to disclose a combined structure that is 3D printed.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the first and exit second duct and the cooler/heat exchanger of Wolf to be an additively manufactured/3D printed structure as taught by Schmitz. Combining the heat exchanger and ducts and other components such as grilles  via additive manufacturing / 3D printing would reduce multi component construction, which is an advantage recognized by Schmitz which explicitly states that providing structure that could minimize assembly details and multi-component construction  is an advantage of the additive manufacturing process (per paragraph 0051).
Regarding claim 18, Wolf as modified discloses the claim limitations of claim 17 above and Wolf as modified further discloses air flows into the cooling system through the grille with a first temperature and flows out of the cooling system to the vehicle component through the second duct with a second temperature (after passing through the radiator 8 which would change the temperature of the air). Additionally claim 19 fails to provide additional structural limitations beyond those listed above. Apparatus claims must be distinguished from the prior based on the parts/structure of the apparatus not based on functional language citing intended use. The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim as is the case here; refer to MPEP 
Regarding claim 19, Wolf as modified discloses the claim limitations of claim 17 above and Schmitz further discloses the continuous cooling assembly is additively manufactured (per paragraphs 0048-0049 as noted in the rejection of claim 17 above).
Regarding claim 20, Wolf as modified discloses the claim limitations of claim 17 above and Wolf as modified further discloses outer geometries of each of the air inlet opening (the front inlet opening 5 which may contain a grille when combined with the teachings of Begleiter as noted above), the cooler (radiator 8), the first duct, and the second duct (at the respective portions of duct 4) configured to match a geometry of a region of the vehicle in which each of the air inlet opening , the cooler, the first duct, and the second duct is positioned (as seen in figure 1 the  inlet opening 5, radiator 8 and ducts 4 all fit within the front end of the vehicle).

Claim 8-10, 12, and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolf (US Patent Application Publication US 2012/0068498 A1) in view of Begleiter et al. (US Patent Application Publication US 2012/0318476 A1)  and Shimota et al. (US Patent Application Publication US 2018/0347909 A1), and Schmitz (US Patent Application Publication US 2016/0108814).
Regarding claim 8, Wolf discloses (Figures 1-5) continuous cooling unit, comprising: a heat exchanger (cooling unit 7 comprising radiator 8) with a first integrated duct (the portion of duct 4 in front of the radiator 8), extending between the heat exchanger and an air inlet structure (front inlet opening 5) positioned upstream of the heat exchanger (the portion of duct 4 in front of the radiator 8 extends from the radiator 8 to the inlet opening), and a second integrated duct (the portion of duct 4 downstream of the radiator 8 connected to air outlet opening 6), extending between the heat exchanger and a vehicle component positioned downstream of the heat exchanger (the portion of duct 4 downstream of the radiator 8 extends from the radiator 8 to the 
However Wolf does not explicitly disclose that the air inlet has a grille as Wolf is silent as to any specific structure at the air inlet (5).
Begleiter teaches (Figure 1-4) a grille (36) in front of an inlet opening (opening 34) for a duct (brake duct 58 as seen in fugues 1 and 2).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively field to have modified the inlet of Wolf to include a grille as taught by Begleiter. Doing so would have provided a structure that resists objects from entering through an inlet opening while still allowing airflow through the opening as recognized by Begleiter (per paragraph 0015).
Additionally Wolf does not disclose that the seamless structure is attached to a wheel liner via mounting bracket as Wolf is silent as to any specific attachment structure.
Shimota teaches (Figure 4, 7 and 8) a duct member (20) with a heat exchanger (cooler 10) a set of mounting brackets (at left and right duct support member 541a) protruding from an outer surface of the duct (duct support member fasten to the bottom surface of the duct member 20 per paragraph 0033).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the duct connected to the wheel liner of Wolf to have included mounting brackets protruding from an outer surface of the duct as a connection between the duct and an additional structure as taught by Shimota. Doing so would provide a structure for providing support to a duct by supporting it through a vehicle body as recognized by Shimota (Per paragraph 0033). In the case of Wolf in view of Shimota supporting the duct through connection to the wheel liner of Wolf.

Schmitz teaches (Figure 3-5) a non rectangular heat exchanger (additively manufactured heat exchanger 64) with the entry duct (at inlet fairing 96), and the exit duct (at exit faring 98) that together form a single continuous, seamless structure that is 3D Printed (the heat exchanger 64 is additively manufactured  where all the fairings 96 and 98 together with the frame 92 and core 90 are all combined within the additively manufactured heat exchanger 64 per paragraph 0048 and can all be assembled together collectively via additive manufacturing techniques per paragraph 0049).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combine the inlet and exit duct and the cooler/heat exchanger of Wolf to be an additively manufactured/3D printed structure as taught by Schmitz. Doing so would provide a combined structure that could minimize assembly details and multi-component construction as recognized by Schmitz (per paragraph 0051).
Regarding claim 9, Wolf as modified discloses the claim limitations of claim 8 above and Wolf further discloses an outer geometry of the heat exchanger (the outer perimeter of the radiator 8) configured to match a space in a vehicle upstream of the vehicle component (the wheel house 17 and the wheel brake 16) to be cooled by air flowing from the heat exchanger (airflow cools the wheel brake per paragraph 0007).
Regarding claim 10, Wolf as modified discloses the claim limitations of claim 8 above and Shimota further discloses (Figure 4, 7 and 8) the mounting brackets are a set of mounting brackets (at left and right duct support member 541a) protruding from an outer surface of the duct and continuous with the outer surface of the duct (duct support member fasten to the bottom surface of the duct member 20 per paragraph 0033).

Regarding claim 12, Wolf as modified discloses the claim limitations of claim 8 above and Wolf further discloses a downstream end of the first duct merges with an upstream end of the second duct at the heat exchanger (as seen in figure 1 the portion of duct 4 in front of the radiator 8 connects to the portion of duct 4 downstream of the radiator 8 connected to air outlet opening 6).
Regarding claim 14, Wolf as modified discloses the claim limitations of claim 8 above and Wolf further discloses air inlet, the heat exchanger, the first duct, and the second duct are coupled to one another without fastening hardware to form the single continuous structure (a single structure within air guiding device 1 where the duct 4 and radiator do not have fastening device disclosed as connecting them in Wolf) and Schmitz further explicitly discloses the continuous cooling assembly is additively manufactured (per paragraphs 0048-0049 as noted in the rejection of claim 17 above which would not have seams due to the additive manufacturing process ). 
Regarding claim 15, Wolf as modified discloses the claim limitations of claim 8 above and Wolf further discloses the vehicle component downstream of the heat exchanger is a wheel liner (wheel house 17) with a plurality of vents (vents between Slats L1-L8 in wheel house griller R  per paragraph 0020) concentrated in a region of the wheel liner and wherein a downstream end of the second duct is configured to surround the region with the plurality of vents (outlet opening 6 of duct 4 connects to and surrounds  the wheel house grille R as seen in figure 1).
Regarding claim 16, Wolf as modified discloses the claim limitations of claim 15 above and Wolf further discloses the wheel liner (at wheel house 17) is positioned upstream of a .
Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolf (US Patent Application Publication US 2012/2012/0068498 A1) in view of Begleiter et al. (US Patent Application Publication US 2012/0318476 A1), Shimota et al. (US Patent Application Publication US 2018/0347909 A1), Schmitz (US Patent Application Publication US 2016/0108814) and Pietsch (US Patent 3,174,539).
Regarding claim 11, Wolf as modified discloses the claim limitations of claim 8 above however Wolf does not explicitly disclose the grille, the heat exchanger, the first duct and the second duct are formed from a same material.  Schmitz teaches that the ducts and the heat exchanger care made of the same material in that the (additively manufactured heat exchanger 64 is made from the same material in the form of the meatless listed in paragraph 0050 of Schmitz, including metal alloys and specifically aluminum as examples) While Wolf in view of Begleiter does not disclose the material that the grille is made of as both are silent as to any specific material of construction of the grille. Pietsch discloses figure (1-2) an aluminum grille for use in a heat exchanger unit (lightweight aluminum grille 25 that protects the fins of the heat exchanger).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the generic material grill to be made of aluminum as disclosed by Pietsch which would match the aluminum ducts and heat exchanger disclosed by Schmitz. Doing so would provide a lightweight material for construction of a grille that could protect the heat exchange components as recognized by Pietsch (Per Col 2, line 59 through Col. 3, line 3) and constructing all of the components out of the same material would allow of additive manufacturing as recognized by Schmitz (per paragraph 0050 and 0052) which could to minimize the number of separate components as recognized in the rejection of claim 8 above.

Claims 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolf (US Patent Application Publication US 2012/2012/0068498 A1) in view of Begleiter et al. (US Patent Application Publication US 2012/0318476 A1), Shimota et al. (US Patent Application Publication US 2018/0347909 A1), Schmitz (US Patent Application Publication US 2016/0108814) and Pomin et al. (US Patent Application Publication US 2015/0338167 A1).
Regarding claim 13, Wolf as modified discloses the claim limitations of claim 12 above and Wolf further discloses inner surfaces of the first duct and the second duct are in continuous contact with outer edges of the heat exchanger (as Seen in figure 1). However Wolf does not disclose that the air does not flow between the inner surfaces of the ducts and the outer edges of the heat exchanger.
Pomin teaches a heat exchanger (heat exchanger 6 with cooler block 8) in a duct (3, with duct walls 4 and 5) where air does not flow between the inner surfaces of the ducts and the outer edges of the heat exchanger (bypass flow around the heat exchanger is prevented by coupling arrangements 11 per paragraph 0044).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the heat exchanger of Wolf to not have air bypass the heat exchanger as taught by Pomin. Doing so would prevent air from bypassing heat exchanger within the duct as taught by Pomin (Per paragraph 0033 and 0044).

Response to Arguments
Applicant’s arguments, see page 8-12, filed 1/13/2022, with respect to the rejection(s) of claim(s) 1, 8, 11 and 17 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Wolf (US Patent Application Publication US .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hatfield et al. (US 2020/0263932 A1) Discloses an additively manufactured exchanger combined with ductwork. Tyburk (US 20120308214 A1), and Liang (US 3301003 A) and Lathrop (US 2811023 A) discloses metal and/or aluminum construction for grilles and/or heat exchangers and ducts.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS R. WEILAND whose telephone number is (571)272-9847. The examiner can normally be reached Monday-Thursday 6-3 EST and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANS R WEILAND/Examiner, Art Unit 3763                                                                                                                                                                                                        

/ERIC S RUPPERT/Primary Examiner, Art Unit 3763